—Appeals by the defendant from two judgments of the County Court, Orange County (Byrne, J.), both rendered November 12, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that the County Court erred in denying his motion pursuant to CPL 440.10 is not properly before *516this Court, inasmuch as he did not obtain leave to appeal, from the order dated October 2, 1997, which denied the motion (see, CPL 450.15 [1]; 460.15; People v Kihm, 143 AD2d 199; People v Gaines, 212 AD2d 727).
The record on the appeals from the judgments furnishes no support for any of the defendant’s remaining arguments. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.